DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 1 is being interpreted as invoking 35 USC 112(f) for the following reasons:
Claim 1 recites language that is modified entirely by function and not by sufficient structure: “a communication module provided in each of the controller and the planter, sending……”, “a calculating module coding….”, “a safety module analyzing…..”
Claims 2-7 are directly and indirectly dependent upon claim one, and therefore they are also interpreted as invoking 35 USC 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 contains the trademark/trade name “Rural Development Administration of Korea”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the communication module of the controller with respect to the wireless planter and, accordingly, the identification/description is indefinite.  However, in order to further examine the claim, the recited server is assumed to be a remote server located outside of the boundary of the planter. 
 

Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In order to further advance the examination of the claims, it is assumed that any “crop growth information”-related feature would satisfy the claim limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugumaran (US 2018/0092295) in view of Wu (US 2019/0150357).
Regarding claim 1 Sugumaran discloses A monitoring system for controlling a wirelessly controlled planter (M), (Sugumaran, Fig. 1 and paragraphs [0023]-[0024] disclose the use of a controlled agricultural system utilized for monitoring purposes including a row crop planter, element 114.  Paragraph [0035] discloses that the communication link may be either wired or wireless) which is remotely controlled in conjunction with a wireless 5controller (C) that is configured with at least a plurality of buttons and joysticks, (Sugumaran Fig.3 and Paragraphs [0030], [0035], and [0088] disclose the fact that the planter device as claimed is performed through the use of a remote interface which is further disclosed to potentially include the use of a controller  including a multitude of buttons and a joystick) and a display module (S50) attached to the controller (C) and outputting an observation item (S51) showing a surrounding of the 25planter (M) on the basis of the sensing information and a measurement item (S55) showing an operational state of the planter. (Sugumaran; paragraph [0039] where it is disclosed that georeferenced image is used in connection with the planter and paragraphs [0084]-[0085] disclose the use of a display module that outputs the surrounding area/operational state of the planter as disclosed.  The monitoring compliance of the vehicle is interpreted to be operation state of the vehicle, which is being controlled by the controller).  Sugumaran does not explicitly disclose a detecting module (S10) including a camera (S11) and a GPS (S12), at least one camera (S11) being attached to the planter (M) to capture an image of a surrounding and a planting area and the GPS (S12) measuring 10a location of the planter (M) and a moving distance thereof in real time; a communication module (S20) provided in each of the controller (C) and the planter (M), sending and receiving a detected signal of the detecting module (S10) and a travelling signal of the planter (M);  15a calculating module (S30) coding the detected signal sent to the controller (C) into readable sensing information and decoding manipulating information of an operator into the travelling signal that is perceived by the planter (M); a safety module (S40) analyzing travelling state by comparing the 20sensing information to reference information set by the operator, and outputting a warning sound and a warning light depending on the travelling state.
In an analogous field of endeavor Wu discloses a detecting module (S10) including a camera (S11) and a GPS (S12), at least one camera (S11) being attached to the planter (M) to capture an image of a surrounding and a planting area and the GPS (S12) measuring 10a location of the planter (M) and a moving distance thereof in real time; (Wu paragraph [0049] discloses the use of a camera and a GPS in discerning the position of the surrounding area, location and movement of the agricultural vehicle.  Paragraph [0184] discloses that the image sensor has transceiver circuits that provide additional information, such as speed of travel, wind velocity, etc.  Therefore, the moving distance may be shown by the sensor) a communication module (S20) provided in each of the controller (C) and the planter (M), sending and receiving a detected signal of the detecting module (S10) and a travelling signal of the planter (M); (Wu, Paragraphs 87 and 130; discloses the use of signal communication with respect to the image data acquired via the detection module of interest, and the use of signal communication with respect to the travelling state of the planter.) 15a calculating module (S30) coding the detected signal sent to the controller (C) into readable sensing information and decoding manipulating information of an operator into the travelling signal that is perceived by the planter (M); (Wu paragraph[0055]-[0058];disclose the act of capturing and transmitting the detected signals acquired, with respect to the image sensors of the agricultural machine, so that they may be readable by the devices in which the planter is in communication with. Paragraph [0130] discloses the detection of a travelling state based on a signal acquired by a processor that relays the message that an undesirable condition has been detected. Finally, Claim 1 discusses use of a computer-readable circuit and memory encoded with rule-based instructions to perform the operational tasks of the invention) a safety module (S40) analyzing travelling state by comparing the 20sensing information to reference information set by the operator, and outputting a warning sound and a warning light depending on the travelling state. (Wu paragraphs [0130] and [0163]; discloses the output of a warning sound and light whenever a detected threat is perceived with respect to the surrounding area once a certain condition is detected.  Paragraph [0071] discloses an alarm or a warning system).


(Sugumaran Fig. 8 and paragraph [0013] discloses a remote server architecture and paragraph [0019] discloses capturing the soil temperature). 

Regarding claim 6, the combination of Sugumaran and Wu discloses the monitoring system of claim 1, wherein the safety module (S40) performs analysis of an image of a planting area of the camera (S11) to determine seed dropping and seed planting and records position 10information of the GPS (S12) with a picture for an area of poor planting. (Wu paragraph [0044] discloses measurement in accordance with the field location.  See also paragraph [0047] and the disclosure of the field location manager.  Paragraph [0063] discloses the act of imaging system of the invention of record being capable of monitoring the uniformity of the seeding and tilling processes and the ability to provide feedback to the central controller or operator if deemed necessary.) 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugumaran (US 2018/0092295) in view of Wu (US 2019/0150357) in further view of Toshifumi Hiramatsu (US 2019/0227561), and still in further view of Allan Baucom (US 2018/0080914).

Regarding claim 2, Sugumaran in view of Wu discloses the monitoring system of claim 1 but does not explicitly disclose wherein the detecting module (S10) further comprises: an ultrasonic sensor (S13) provided in a front portion and a rear portion of the planter (M) to sense an obstacle; at least one incline sensor (S14) provided in the planter (M) to sense 5rolling, yawing, and pitching; and an OBD terminal (S15) connected to an electronic control unit (ECU) of the planter (M) to detect a battery state and amount of fuel.

In an analogous field of endeavor, Hiramatsu discloses an ultrasonic sensor (S13) provided in a front portion and a rear portion of the planter (M) to sense an obstacle; (Hiramatsu paragraph [0086] discloses the use of an ultrasonic sensor that is placed on the front and rear of the vehicle for the purposes of detecting an obstacle) at least one incline sensor (S14) provided in the planter (M) to sense 5rolling, yawing, and pitching;(Hiramatsu paragraph [0077] discloses a sensor configured to detect, pitch yaw and roll values with respect to the planting vehicle of interest)  and an OBD terminal (S15) connected to an electronic control unit (ECU) of the planter (M) to detect (Hiramatsu paragraph [0071] where detection of liquid level of fuel is disclosed and calculation is made that the amount of workable time based on the level of fuel left).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sugumaran in view of Wu in order to include an ultrasonic sensor (S13) provided in a front portion and a rear portion of the planter (M) to sense an obstacle; at least one incline sensor (S14) provided in the planter (M) to sense 5rolling, yawing, and pitching; and an OBD terminal (S15) connected to an electronic control unit (ECU) of the planter (M) to detect 

In addition, the combination of Sugumaran, Wu, and Hiramatsu does not disclose a terminal that shows a battery state in the vehicle.  However, in an analogous field of endeavor, Baucom shows a voltmeter that displays the state of charge of a battery (Baucom paragraph [0136]).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sugumaran, Wu, and .

Allowable Subject Matter
Claims 4-5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: r Claims 5 and 7 are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak Harandi whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday- Friday 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Siamak Harandi/Primary Examiner, Art Unit 2662